        Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                               19 Cr. 00704 (LAP)
               -against-
                                                       ORDER
BRANDON BECKER and STEVEN
BREIER,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Brandon Becker’s motion for

massive discovery from the Government.         (See dkt. no. 33.)        As

will be set out below, most of the Rule 16 discovery has already

been made, and the Government continues to work with the Defense

in ironing out the technical kinks.         Several other requests are

premature.     Finally, Defendant poses over 200 specific requests,

similar to civil interrogatories, and requests that the

Government create numerous indexes and the like for his

convenience.     For the reasons set out below, the motion for

discovery is denied.

  I.     Background

       As set out in the lengthy and detailed Indictment, Becker

and Co-defendant, Steven Breier, are charged in four counts

with:    1) conspiracy to commit wire fraud and bank fraud, in

violation of 18 U.S.C. Section 1349; 2) conspiracy to make false


                                      1
      Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 2 of 10



statements to a bank, in violation of 18 U.S.C. Section 371; 3)

wire fraud, in violation of 18 U.S.C. Section 1343; and 4) bank

fraud, in violation of 18 U.S.C. Section 1344.         (See Second

Superseding Indictment, Oct. 10, 2019, dkt. no. 17

(“Indictment”).)

    The scheme alleged is that Becker, Breier, and others used

a company called CardReady fraudulently to obtain millions of

dollars of payment-card processing services for CardReady

clients, in particular, a client known as E.M. Systems or EMS.

(See Indictment ¶ 1; Gov’t’s Memorandum of Law in Opp. to

Defendant Brandon Becker’s Omnibus Discovery Mot., Oct. 2, 2020,

dkt. no. 35 (“Gov’t Opp”), 3.)      The Defendants are alleged to

have devised a scheme to obtain processing for clients who could

not open or maintain merchant accounts in their own name, such

as telemarketers selling services prohibited by the applicable

rules or clients using deceptive selling practices that would

result in high chargebacks and eventual cancellation of the

merchant account.    (See Indictment ¶ 1; Gov’t Opp. at 2-3.)          The

Defendants are alleged to have created multiple sham merchant

accounts to be used for those clients by submitting falsified

merchant applications in the names of various sham companies,

headed on paper by recruited “signers,” that is, ordinary people

who had no actual businesses of their own.        (See Indictment ¶¶

1, 16-17; Gov’t Opp. at 3.)


                                    2
        Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 3 of 10



    Mr. Becker filed his motion for discovery on September 2,

2020 (see Motion for Discovery, Sept. 2, 2020, dkt. no. 33

(“Def. Mot.”); the Government responded on October 2, 2020

(Gov’t Opp.); and Mr. Becker replied on October 23, 2020 (Reply

to Opp. to Mot. for Discovery, Oct. 23, 2020, dkt. no. 40

(“Reply”)).

  II.    Discussion

    Defendant first argues that the Government should produce

discovery in compliance with Rule 16.         The Government states,

however, that it has provided all the Rule 16 material “of which

it is aware in its possession, and, where such discovery was

particularly voluminous, has provided it in a form that is

loadable and searchable in a database.”          (Gov’t Opp. at 9.).

When defense counsel encountered problems reading some of the

computerized files, the Government provided replacement copies.

(Id.)   The Government also notes that each of its productions

was accompanied by a detailed cover letter and an index

explaining specifically the materials being produced.            (Id.)

    More specifically, the Defendant notes that the Government

is required to produce Defendant’s post-arrest statements (Def.

Mot. at 16-19), but the Government has already done so (see

Gov’t Opp. at 11).      The Government also acknowledges its




                                      3
      Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 4 of 10



obligation to produced reports of examinations and tests and

expert reports but states that it does not have any.          (Id.)

    Mr. Becker also complains about “deeply nested folders,

missing files, and data corruption.”       (Def. Mot. at 6.)      Those

complaints seem to refer first, to files produced by CardReady

in response to a grand jury subpoena, and, second, to files the

Government received from the FTC and the Florida office of the

FBI, both of which conducted investigations in this matter.              As

to the first, the Government can hardly be faulted for issues

with material produced by others.       Nevertheless, it has produced

the material twice in a bates-stamped, loadable database export

of those files and is prepared to produce the original files in

non-processed form.    (Gov’t Opp. at 11-12.)      More than that

cannot be asked for.

    Second, the Government produced files from the FTC’s

related investigation and from the Florida office of the FBI,

but defense counsel had trouble opening some of them and

requested additional metadata to facilitate loading the

documents on a database.     (Id. at 10-11.)     The Government

produced a replacement database export file which contained the

additional fields requested by the defense.        (Id. at 11.)        More

recently, the Government made a second production, and the

defense had trouble opening the production.        (Id.)    As before,



                                    4
      Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 5 of 10



the Government produced a duplicate of the production.          (Id.)

Again, more than that cannot be required.        In any event, the

Government cannot produce what it does not have.         United States

v. Shaw, No. 16 Cr. 642 (RJS), 2017 WL 11501885 at *3 (S.D.N.Y.

Feb. 13, 2017).   Accordingly, Defendant’s request for Rule 16

discovery is denied.

    Next, the Defendant lodges some 203 “case specific

discovery requests,” akin to civil-style interrogatories or

requests for a bill of particulars in a criminal case.          (See

Def. Mot. at 33-68.)    However construed, Defendant is not

entitled to this massive discovery.       If construed as civil-style

interrogatories, there is no legal basis for a defendant’s

requiring the Government to explain, for example, the operation

of the Defendant’s own company and its contractual counter

parties, (see id. at 36 (Request 117) (“Who was responsible for

targeting and setting up merchant accounts”), the

responsibilities and actions of the Defendant’s employees and

other witnesses, (see id. at 56 (Request 135) (“What actions, if

any, did Berland take upon learning of consumer complaints and

excessive chargebacks?”); id. at 37-38 (Request 25) (“What was

Steven Breier’s role in setting up the merchant accounts?”)),

the status of other individuals or entities in the Government’s

investigation, (id. at 45 (Request 67) (“Have EM Systems or

Steven Short been charged with criminal activity?”)), and the


                                    5
      Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 6 of 10



Government’s theory of the case and the manner in which it may

prove its allegations, (id. at 42 (Request 48) (“Does the

government allege Brandon Becker or CardReady was aware that EM

Systems was allegedly using merchant accounts to commit credit

card laundering whereby credit card transactions with EM Systems

appeared to come from separately owned merchant accounts?”)).

    If construed as a request for a bill of particulars,

Defendant is also not entitled to this discovery.         As the Court

of Appeals has made clear, the proper scope of a bill of

particulars is to provide a defendant with sufficient

information about the nature of the charges to enable him or her

to prepare for trial, to avoid unfair surprise, and to preclude

a second prosecution for the same offense.        See, e.g., United

States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990); United

States v. Sindone, No. 01 Cr. 517 (MBM), 2002 WL 48604, at *1

(S.D.N.Y. Jan. 14, 2002)(“[A] bill of particulars was not

created to help the defendant investigate the charges in the

indictment.   Rather it is designed to avoid unfair surprise to

the defendant at trial, and to permit a defendant to invoke the

defense of double jeopardy.     Those are the only legitimate

purposes of a bill of particulars.”).       “Acquisition of

evidentiary detail is not the function of the bill of

particulars[,]” and a bill of particulars “should be required

only where the charges of the indictment are so general they do


                                    6
      Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 7 of 10



not advise the defendant of the specific acts of which he is

accused.”   Torres, 901 F.2d at 234 (citations and internal

quotation marks omitted).     Here, the indictment is highly

detailed, setting out how the scheme alleged operated, and the

Government has produced millions of pages of documents,

including email correspondence, files, and documents from

CardReady’s own server, as well as documents provided to the

prosecution team by the FTC and the FBI’s office in Florida.

While the various types of information sought by Defendant might

be useful to him in preparing a defense, it is not necessary (or

has already been produced).     See e.g., United States v.

Strawberry, 892 F. Supp. 519, 526 (S.D.N.Y. 1995) (“That the

requested information would be useful to the defendant is not

enough; if the defendant has been given adequate notice of the

charges against him, the Government need not be required to

disclose additional details about its case.”).         Accordingly, the

request for “case specific discovery requests” is denied.

    Defendant acknowledges that the Government has produced an

index to its discovery production (Def. Mot. at 10), and,

indeed, that he “has no reason to believe that the government

has not been trying to provide the defense with usable copies of

the discovery,” (Reply at 3).      Nevertheless, the Defendant asks

that the Government be compelled to create a variety of

additional guides to the discovery.       He states that the defense


                                    7
         Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 8 of 10



has been “hampered in its ability to focus on the most salient,

material and relevant parts of the discovery” because “the way

that files appear in a database lacks the human element of

categorizing and sorting data in a topical form that identifies

its relevance and relationship to other evidence.”             (Id. at 2).

For example, the Defendant asserts that “the government also has

to have some way of indexing the documents it has found so it

can find them again” and then says that “the defendant would

like to have such an index copied to him.”           (Def. Mot. at 10.)

Whether the Defendant “would like” the Government’s index, if

one exists, is not the test.         The Defendant also asks the

Government to produce certain financial schedules, such as ones

itemizing “the commissions and fees charged by Steven Breier for

the businesses he recruited on behalf of CardReady.”             (Def. Mot.

at 37 (Request 21).)       Whether the Defendant would like to have

the Government produce financial schedules is also not the test.

The law is clear that Rule 16 “does not require the government

to create documents that might provide information a defendant

desires to obtain.”       See e.g., United States v. Mahon, No. 09

Cr. 712 (PHX)(DGC), 2011 WL 5006737, at *3 (D. Ariz. Oct. 20,

2011).     Accordingly, the Defendant’s request that the Government

produce certain indices and financial schedules is denied.

    Finally, the Defendant asks for early notice of various

items the Government is obliged to produce closer to trial,


                                       8
        Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 9 of 10



e.g., witness lists, Jencks and Giglio material, co-conspirator

statements, and Rule 404(b) material (see Def. Mot. at 30; 74-

77.)    He also asks for Brady material and the Government’s

understanding of the operation of the Sentencing Guidelines in

this case.    (Id. at 77-78.)     In his reply, he essentially says

he really would like the material early.          (See e.g., Reply at 8

(“Providing the defendant with witness statements will also help

in preparing for trial.”)

       As to the former group, Defendant has not shown any

particularized need for the material in advance of the usual

production dates.      As to Brady material, the Government

acknowledges its obligation and will produce such material, if

any, when it comes into possession of it.

       As to the operation of the Guidelines, this is not a

discovery item.     Nevertheless, the Government has stated that it

will provide the usual Pimentel letter to defense counsel in

connection with any discussions toward a pre-trial resolution.

Accordingly, these requests are denied as well.

  III. Conclusion

       For the reasons set out above, Defendant’s discovery motion

(dkt. no. 33) is denied.       A pretrial conference has been set for

December 2, 2020 at 10:00 am.`




                                      9
     Case 1:19-cr-00704-LAP Document 42 Filed 11/04/20 Page 10 of 10



SO ORDERED.

Dated:   New York, New York
         November 4, 2020

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                   10
